UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 2, 2011 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 15 Skyline Drive, Hawthorne, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 2, 2011, Apotex Inc. and Apotex Corp. (collectively, “Apotex”) filed suit against Acorda Therapeutics, Inc. (“Acorda”) in the U.S. District Court for the Southern District of New York. Apotex characterized the suit in its complaint as a “civil antitrust action” and “an action for false advertising” relating to Acorda’s Zanaflex Capsules. Among other allegations, Apotex claims Acorda’s filing of a citizen petition with the U.S. Food and Drug Administration has “delayed FDA approval of Apotex’s generic tizanidine capsules”. The Company intends to defend itself vigorously. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. December 7, 2011 By: /s/David Lawrence Name: David Lawrence Title: Chief Financial Officer
